                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                       )
 JEAN REGIS and VERLANDE REGIS, on                     )
 their own behalf and on behalf of their minor         )
 children, M, J, and H,                                )
                                                       )
                       Plaintiffs,                     )
                                                       )
                                                           Civil Action No. 19-cv-10527
 v.                                                    )
                                                       )
 WILLIAM GROSS, WILLIAM FEENEY,                        )
 MATTHEW PIEROWAY, JOHN DOES 1-10,                     )
 and THE CITY OF BOSTON,                               )
                                                       )
                       Defendants.                     )
                                                       )

      UNOPPOSED MOTION FOR EXTENSION OF TIME FOR PLAINTIFFS TO
                   RESPOND TO MOTION TO DISMISS

       Plaintiffs Jean and Verlande Regis hereby respectfully move for a one-week extension of

time, until June 27, 2019, to respond to defendants City of Boston’s and William Gross’s motion

to dismiss. In support of this motion, plaintiffs state the following:

       1.      After receiving certain documents from the City of Boston in response to

plaintiffs’ public records request, plaintiffs filed an amendment to their complaint pursuant to

Fed. R. Civ. P. 15(a)(1)(B). Following that amendment, defendants William Feeney and

Matthew Pieroway answered the complaint. On June 6, 2019, the City and defendant Gross

moved to dismiss those portions of the amended complaint that seek relief against them (as

opposed to the individual officer-defendants). Based on the date the motion to dismiss was filed,

plaintiffs’ deadline for filing an opposition is currently June 20.

       2.      Undersigned counsel is currently preparing for an out-of-state trial that begins in

early July and is expected to last into approximately mid-August. Various pre-trial events and
deadlines are occurring over the next several weeks. Accordingly, counsel for plaintiffs seek one

additional week to complete their opposition to the motion to dismiss in this matter.

       3.      Counsel for the defendants has authorized plaintiffs’ counsel to represent that they

do not oppose a one-week extension.

       4.      This brief extension will not unduly delay this action. An initial conference has

been scheduled for July 15, 2019. The parties have already conducted a Rule 26(f) conference,

and thus are taking steps to move the case forward, even as they complete their pleadings.

       WHEREFORE, plaintiffs respectfully request an extension to June 27, 2019 to file any

response to defendants’ motion to dismiss.

                                                    Respectfully submitted,

                                                    JEAN REGIS and
                                                    VERLANDE REGIS,

                                                    By their attorneys,


                                                    /s/ Joshua L. Solomon
   Dated: June 17, 2019                             Joshua L. Solomon (BBO #657761 )
                                                    Lauren A. Riddle (BBO #703859)
                                                    POLLACK SOLOMON DUFFY LLP
                                                    101 Huntington Avenue, Suite 530
                                                    Boston MA 02199
                                                    Tel:(617) 439-9800
                                                    jsolomon@psdfirm.com
                                                    lriddle@psdfirm.com

                                                    Ruth Bourquin (BBO #552985 )
                                                    American Civil Liberties Union
                                                    Foundation of Massachusetts, Inc.
                                                    211 Congress Street
                                                    Boston MA 02110
                                                    Tel: (617) 482-3170
                                                    rbourquin@aclum.org




                                                2
              CERTIFICATE OF SERVICE AND L.R. 7.1 CERTIFICATION

        The undersigned certifies that this document will be electronically served on counsel who
are registered users of ECF on June 17, 2019. The undersigned further certifies that counsel for
Plaintiffs conferred with counsel for Defendants who assent to the relief requested.

                                                    /s/ Joshua L. Solomon
